t c memo united_states tax_court oscar hughes jr petitioner v commissioner of internal revenue respondent docket no filed date russell brown for petitioner j craig young for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's and federal income taxes respectively unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure - - the issues for decision for each year in issue are whether petitioner is entitled to claim dependency_exemption deductions for his three children whether petitioner gualifies as a head_of_household and whether petitioner is entitled to an earned_income_credit findings_of_fact some of the facts have been stipulated and are so found petitioner was not married during or as of the close of either year in issue he filed timely federal_income_tax returns for those years at the time the petition was filed petitioner resided in north charleston south carolina petitioner and delores hamilton are the natural parents of oscar hughes iii born date nestoshae delores hughes born date and antonio hughes born date the children petitioner and ms hamilton lived together from until or they have never been married to each other on date in response to a motion for temporary relief filed on her behalf in the appropriate local court ms hamilton was awarded legal custody of the children and petitioner was ordered to pay child_support in the amount of dollar_figure per month which he did throughout the years in issue petitioner was also directed to provide health and dental insurance coverage through - his employer for the benefit of the children which he also did throughout the years in issue petitioner has been employed with the charleston county public works department since and was so employed during the years in issue his wages from his employment for those years were dollar_figure and dollar_figure respectively petitioner had no other income during those years ms hamilton was not employed and had no income during or in addition to the child_support that she received from petitioner ms hamilton collected various forms of public assistance on behalf of herself and the children she did not file a federal_income_tax return for either year in and petitioner lived in a three-bedroom one- and-a-half-bathroom mobile home that he purchased sometime after separating from ms hamilton she lived in a public housing project petitioner purchased a three-bedroom mobile home so that his daughter could have her own bedroom and his sons could share a bedroom of their own when the children stayed with him the children attended public schools during the years in issue when school was in session they lived with ms hamilton at the public housing project on most weekends during the school year and throughout the summer recess the children lived with petitioner in his mobile home when the children lived with him petitioner incurred expenses for their food clothing medical treatments and recreational activities q4e- petitioner listed his filing_status as a head_of_household on his federal_income_tax return for each year in issue he did not elect to itemize deductions for either year relevant for our purposes on each return he claimed a dependency_exemption deduction for each of his children and an earned_income_credit petitioner computed the earned_income_credit claimed on each return by treating two of his children as qualifying children delores hamilton did not file a federal_income_tax return for any year in issue for each year she signed a form_8332 release of claim to exemption for child of divorced or separated parents in the notice_of_deficiency for each year respondent changed petitioner’s filing_status from head_of_household to single and reduced the standard_deduction accordingly respondent also disallowed all of the claimed dependency_exemption deductions and the earned_income_credit no explanations for the adjustments were included in the notices of deficiency opinion i dependency_exemption deductions generally sec_151l c allows a taxpayer a dependency_exemption deduction for each dependent as defined in sec_152 the term dependent includes certain individuals such as a son or daughter over half of whose support for the calendar_year - - x was received from the taxpayer or is treated under subsection e as received from the taxpayer sec_152 a sec_152 provides special rules for a child of parents who have not lived together for the last months of the calendar_year in that situation the statute provides that if a child receives over one-half of his or her support from his or her parents the child shall be treated as receiving over one-half of his or her support from the custodial_parent unless as relevant here the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year sec_152 a and b under those circumstances the child is treated as receiving over one- half of his or her support from the noncustodial_parent petitioner relies upon sec_152 in support of his position that he is entitled to the dependency_exemption deductions claimed on his returns respondent argues primarily that sec_152 does not apply because it has not been established that the children received over one-half of their support from their parents -- - for purposes of the dependency_exemption deduction support is defined to include food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs respondent points out that the record does not reveal the exact amount of public assistance that delores hamilton received on behalf of the children during the years in issue therefore according to respondent it cannot be determined whether petitioner and delores hamilton provided over one half of the children’s support we disagree although the record is not as complete as we would like we are satisfied that the amount of child_support petitioner paid plus the value of the housing that he provided for the children plus the cost of the children’s medical insurance plus the incidental_expenses he incurred for food clothing and entertainment while the children resided at his house plus whatever support the children received from delores hamilton from nonpublic sources amounted to more than one-half of the children’s total support during the years in issue we have considered respondent’s other argument in support of the disallowances of the dependency_exemption deductions here in dispute and find the argument to have no application under the circumstances of this case therefore petitioner is entitled to a dependency_exemption deduction for each of his children for each year in issue - jj - il head-of--household filing_status in addition to satisfying other reguirements not here in dispute in order to qualify as a head_of_household a taxpayer must maintain as his or her home a household that constitutes for more than one-half of the taxable_year the principal_place_of_abode as a member of such household of a child of the taxpayer see sec_2 respondent argues that petitioner’s house was not the principal_place_of_abode for more than one-half of either year in issue of any of petitioner’s children we agree although petitioner enjoyed and exercised substantial visitation rights custody of the children during the years in issue was with delores hamilton and the children resided with her for most of both years in issue consequently respondent’s determinations that petitioner does not qualify as a head_of_household for either year in issue are sustained tii harned income credit sec_32 provides for an earned_income_credit in the case of an eligible_individual because of his income for each year in issue petitioner is entitled to an earned_income_credit only if he is entitled to treat any of the children as a gualifying child as defined in sec_32 among other requirements to be treated as a qualifying_child the child must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year we have previously found that --- - this did not occur during either year in issue consequently petitioner may not treat any of the children as a qualifying_child for either or it follows that respondent’s determinations disallowing the earned_income credits claimed on petitioner’s returns are sustained to reflect the foregoing decision will be entered under rule
